Citation Nr: 1432506	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include ankylosing spondylitis. 

2.  Entitlement to service connection for a cervical spine disability, to include ankylosing spondylitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from September 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

As an initial matter, the Board notes that the Veteran has reported impairment of both the back and neck allegedly resulting from in-service diseases or injuries of the spine.  VA generally recognizes the spine as consisting of two distinct and separate regions, the cervical and thoracolumbar spine.  As the Veteran has reported disorders of both the cervical and thoracolumbar spine, his claim has been recharacterized as noted on the first page of this decision.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the RO addressed the issue on appeal as entitlement to service connection for ankylosing spondylitis generally, the Board has jurisdiction over both issues. 

In April 2011, and again in June 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development and readjudication.  After completing the additional development, the AMC continued to deny the claim (as reflected in a January 2013 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects that the Veteran's in-service episodes of neck and back pain were acute and transitory, and continuing permanent disabilities were not then present.

2.  The preponderance of the competent medical and other evidence of record fails to establish that chronic lumbar spine and cervical spine disabilities, diagnosed as ankylosing spondylitis and degenerative disc disease, were present in service or manifest to a compensable degree within one year of service discharge.

3.  As a result of the Veteran's failure to report for VA examination as directed in the Board's July 2012 remand, there is no competent medical evidence linking any current lumbar or cervical spine disorder, including ankylosing spondylitis and degenerative disc disease to his military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability, to include ankylosing spondylitis and degenerative disc disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.655 (2013).

2.  A cervical spine disability, to include ankylosing spondylitis and degenerative disc disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2013)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2007, April 2011, and October 2011 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  The November 2007 informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  To the extent that any letter did not comply with all dictates of Dingess, for the claims being denied, any question as to the appropriate disability rating or effective date ultimately is moot.  Thus, even non receipt of notice concerning these downstream elements of these claims is, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Board notes that service treatment records during the theater of Operation Desert Shield/Desert Storm could not be obtained in connection with these claims.  A November 2011 memorandum of unavailability of Federal records is included in the record, and the Veteran was provided proper notice of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There has also been substantial compliance with the Board's July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ arranged for the Veteran to undergo VA examinations to determine the etiology of his claimed cervical and lumbar spine disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law).  However, the Veteran declined the examinations and did not otherwise indicate a willingness to appear for them.  See VA Form 21-0820, dated January 2, 2013.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655. 

While VA has a duty to assist the Veteran in the development of his claims, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with the service connection claims.  The appeal will be based on the evidence of record.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


Law and Analysis

The Veteran in this case alleges that he developed a low back and neck disorders, to include ankylosing spondylitis, as a result of his military service.  Specifically, he alleges that he experienced several in-service falls which caused him to develop chronic low back and neck pain.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

The Board also notes that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  However because there are objective indications that he is being treated for ankylosing spondylitis and degenerative disc disease, known clinical diagnoses, to the extent that these claims are for lumbar or cervical spine problems due to an undiagnosed illness incurred during Persian Gulf service under 38 C.F.R. § 3.317, they are precluded.  See also VAOPGCPREC 8-98. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as arthritis (to include degenerative disc disease and spondylitis) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (to include degenerative disc disease and spondylitis) is a qualifying chronic disease under 38 C.F.R. § 3.309(a).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service treatment records reflect that the Veteran experienced a motor vehicle accident in June 1987 prior to service; however, he also stated that X-rays were normal following that incident.  In addition, the Veteran was asymptomatic at the time of his enlistment physical examination a month later and the diagnosis of the pre-service injury was an acute episode of cervical strain, with no disability of the spine noted.  Thus, the Board concludes that the presumption of soundness attaches in the present case, as a spinal disability was not noted on examination at service entrance, even though a history of a cervical strain was in fact noted.  See 38 U.S.C.A. § 1111, 1137; Crowe v. Brown, 7 Vet. App. 238 (1994); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1993) (the presumption of soundness must be rebutted by clear and unmistakable evidence, and a claimant's statement regarding a pre-service disease or injury is insufficient to meet that burden).

The Board's analysis is, therefore, limited to the issue of whether a current cervical and lumbar spine disabilities were incurred during the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

To that end, the remaining service treatment records show that following enlistment, the Veteran had complaints of back pain during basic training, and intermittent neck pain.  See Service Treatment Records dated October 15, 1987, June 25, 1988, September 14, 1988, February 15, 1989, September 14, 1988, and February 2, 1990.  An October 1987 X-ray report did not find any abnormal pathology in the lumbar spine and a June 1988 X-ray report of the cervical spine showed no abnormality except for scoliosis suggesting a muscle spasm on the right.  Subsequent to this, there is documentation of a jump from a five-ton truck in February 1989, with complaints of hip, buttock, and foot pain.  At his separation physical in July 1991, given the opportunity to identify any additional history or symptoms associated with his in-service back and neck symptoms, the Veteran did not report any pertinent complaints, he specifically denied recurrent back pain or any back injury.  Instead he reported that he was in "good health."  According to an entry following the Veteran's separation examination, but prior to his actual discharge from service, he was apparently involved in another motor vehicle accident in 1991, as a medical report from August of that year noted the occurrence of such trauma six months prior.  See Consultation report dated August 2, 1991.  

There is also no evidence of arthritis within one year of separation from his period of active duty ending in 1991.  The earliest medical evidence suggestive of spinal problems is in private treatment records dated in 2005, 14 years later when the Veteran began fairly regular treatment for ankylosing spondylitis.  At that time, radiological findings showed arthrosis in the lower lumbar spine and other findings suggestive of ankylosis at the sacroiliac joints.  X-rays of the thoracic spine showed degenerative changes in the mid thoracic spine.  These records do not, in any way, suggest that any spinal symptomatology originated during military service and there is no indication that the Veteran specifically related them to service.  See Private Clinical Records from P.R. Tummala, M.D.  

Although the Veteran was afforded VA medical examination for his thoracolumbar spine disability in May 2011 pursuant to the Board's April 2011 remand order, the Board found the examination inadequate as it appeared to be restricted to the Veteran's thoracolumbar spine, without findings specific to his neck or cervical spine.  

In an effort to address the inadequacies in the prior VA opinion, the Veteran was scheduled for additional VA examination, but later canceled indicating that "he was not interested in taking the exams."  See VA Form 21-0820 dated January 2, 2013.  Unfortunately, his failure to cooperate with the requested VA examination served only to deprive the Board of critical, clarifying medical evidence which might have helped support his claims.  So, as it stands, the only medical evidence of record are service and post-service treatment records, which are replete with references to back and neck pain, but do not otherwise indicate that the Veteran's current lumbar and cervical spine conditions, diagnosed as ankylosing spondylitis and disc disease are the same as the lumbar and cervical spine symptomatology treated during service.  

In this case, there is no disputing the in-service treatment records that show the Veteran was treated for neck and back pain during service.  However pain, while the type of symptom capable of lay observation, is not equivalent to diagnoses of ankylosing spondylitis or degenerative disc disease.  Merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The Veteran's episodes of neck and back pain during his military service appear to have been acute and transitory ailments that resulted from contemporaneous events (injuries) from which the symptoms ultimately resolved by the time of service discharge.  Thus it is clear that continuing permanent back and neck disabilities were not then present.  

That said, the post-service clinical findings do contain diagnostic impressions, sufficient to establish current evidence of ankylosing spondylitis and degenerative disc disease, but the record does not show that these findings, first documented in 2005, were manifested prior to that date.  As diagnoses of spondylitis and degenerative disc disease, confirmed by X-ray, were not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

What remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms the Veteran's diagnosed ankylosing spondylitis and degenerative disc disease may nonetheless somehow otherwise be related to his service.  However, there is no medical evidence linking either diagnosed disorder to his military service years earlier, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  As was noted above, VA attempted to get a medical opinion, but the Veteran declined to appear for the scheduled examination.  See Hickson v. West, 12 Vet. App. 247.

Consideration has of course been given to the Veteran's assertions that his claimed disabilities had their onset in service as a result of injuries.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing chronic fatigue syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In other words, the Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had chronic back and neck pain, during and since service).  However, his contentions as to the etiology of his claimed disorders are of limited probative value under the circumstances.  The Veteran is not competent to diagnose ankylosing spondylitis and degenerative disc disease or to opine on the relationship between his in-service complaints and current disabilities.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for such disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

Moreover, the Veteran has not established that he has experienced continuous neck and back pain since his military service, only believing instead there must be some correlation between this condition and his military service - in effect, by logical deduction - because he was treated for neck and back pain while in service.  But this leap would require ignoring that the Veteran did not report any such difficulties upon separation examination and the significant lapse in time between service and post-service medical treatment.  So in this case, the Board finds that the Veteran's statements regarding a relationship between his in-service complaints and his current ankylosing spondylitis and degenerative disc disease is not sufficient to overcome the evidence of record weighing against such a relationship.  Jandreau, supra & Buchanan, supra.  

Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for a lumbar spine disability, to include ankylosing spondylitis and degenerative disc disease is denied.

Service connection for a cervical spine disability, to include ankylosing spondylitis and degenerative disc disease is denied. 



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


